Citation Nr: 1235374	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 


INTRODUCTION

The Veteran was a member of the Army National Guard from June 1964 to May 1992, with periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO granted the Veteran's service connection claim for a bilateral hearing loss disability, and assigned an initial noncompensable rating.  A subsequent readjudication by the RO issued in June 2009 continued the 0 percent rating.  The Veteran disagreed with this initial rating and timely perfected an appeal as to the issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Referred Issue

In March 2009, the Veteran attended a VA examination regarding his bilateral hearing loss.  At the time, he reported to the VA examiner that his chief concerns were hearing loss and tinnitus.  See VA examination dated March 21, 2009, page 1.  The Veteran has not made a formal claim for tinnitus, however, the VA examiner nevertheless opined on its etiology.  See id., page 4.  The RO has not yet adjudicated a service connection claim for tinnitus in the first instance; therefore the Board may not act on this issue.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (The Board does not have jurisdiction over issues not yet adjudicated by the RO).  The issue of entitlement to service connection for tinnitus is referred back to the RO for appropriate action.


REMAND

The Veteran's last VA examination assessing the severity of his hearing loss took place in March 2009.  During the pendency of this appeal, he provided the Board with evidence of a more recent, private, audiology examination that occurred in September 2010, for which he waived initial RO adjudication.  See Letter dated August 15, 2012.  The results of this examination are not adequate for rating purposes because it is unclear whether the Maryland CNC controlled speech discrimination test was conducted, as required by 38 C.F.R. § 4.85(a) (2011).  Moreover, it is unclear to the Board whether the more recent audiology results indicate a compensable worsening of the Veteran's service-connected bilateral hearing loss.  See The Hearing Clinic audiogram dated September 10, 2010.  

Specifically, the Veteran's March 2009 VA examination noted the following puretone thresholds, in decibels:




HERTZ


3/21/09
500
1000
2000
3000
4000
RIGHT
15
35
55
65
65
LEFT
20
20
60
60
55

See VA examination dated March 21, 2009 page 2.

In contrast, the Veteran's September 2010 private examination noted the following puretone thresholds, in decibels:




HERTZ


9/10/10
500
1000
2000
3000
4000
RIGHT
30
40
65
70
70
LEFT
35
40
65
60
60

See The Hearing Clinic audiogram dated September 10, 2010.  

These results appear to show a change in the Veteran's hearing in both ears at 500 Hertz, and in the left ear at 1000 Hertz.  The significance of this change is beyond the competence of the Board, see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert), and a thorough audiological examination, including the Maryland CNC test, needs to be done to assess the severity of the Veteran's bilateral hearing loss disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes in passing that the Veteran may have moved.  In the Veteran's notice of disagreement (NOD) filed in September 2009, he indicated his new address in Arkansas, and asked that his files be transferred to the Little Rock RO.  See NOD dated September 15, 2009.  In recent correspondence to the Board, he appears to have indicated that he moved back to Nebraska.  See Correspondence dated August 15, 2012.  Upon receipt, the RO should ensure that the Veteran's contact information is up to date.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should contact the Veteran to ensure that his correct address is of record in this case.

2. The RO/AMC should schedule the Veteran for a VA audiological examination.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  A copy of this Remand and the claims file must be made available to the VA examiner for review.  

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's initial rating claim.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



